DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 48, 52 are objected to because of the following informalities: 
Claim 48 in line 16 recites “plurality pf” and should be changed to “plurality of”.  
Claim 52 in line 5 recites “micro-organisms a time interval” and appears should be changed to “micro-organisms within a time interval” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant rega++rds as his invention.


Claims 48-53, 55-67 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, claim 48 recites “during continuous treatment” in lines 18 and 33, it is unclear if this is the same “treatment” in line 3 of the claim or a different treatment.
Regarding claim 48, claim 48 recites in lines 13-15, “wherein the process liquid is drained again after the treatment of the food has been completed” it is unclear if there are multiple draining steps since the claim recites “drained again”, but there is no other draining step recited in the claims. The claim has been interpreted as the process liquid is drained out of the treatment zone after completed treatment of the food.  This rejection can be overcome by deleting the term “again.”
Regarding claim 60, claim 60 has been amended to recite “the at least one treatment zone” in line 4, however claim 48 in line 1 has been amended to recite “a plurality of treatment zones”. It is unclear if the at least one treatment zone recited in claim 60 is the same as or different from the plurality of treatment zones recited in claim 48 line 1.   This rejection can be overcome by amending the claim to recite, "at least one treatment zone of the plurality of treatment zones"
Claims 49-53, 55-59, 61-67 and 86 are rejected based on their dependence from a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 50, 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of copending Application No. 15793362 in view of in view of Fischmann US 8,518,269.
Regarding claims 48 and 50, ‘362 discloses a method for treating food in a plurality of treatment zones of a device for treating food and/or containers, wherein the food to be treated is filled into containers before treatment, the containers are closed and the containers are introduced into the plurality of treatment zones and/or transported through the plurality of treatment zones, wherein each treatment zone of the plurality of treatment zones is fed at least one liquid stream of a process liquid to act on the containers, wherein the process liquid flows around the outside of the containers, wherein the process liquid is tempered and the food is treated in each treatment zone of the plurality of treatment zones by heat transfer via the process liquid and the food is pasteurized by a heated process liquid in at least one of the treatment zone of the plurality of treatment zones (Claim 1, lines 1-15). ‘362 discloses that the process liquid is drained again out of each treatment zone of the plurality of treatment zones after the treatment of the food has been completed, wherein the process liquid for treating the food is recirculated into the plurality of treatment zones for re-use in the method (claim 1 lines 17-18).  ‘362 discloses that during continuous treatment that a partial quantity of the process liquid out of a total volume of the process liquid conducted through the plurality of treatment zones per time unit is used per time unit to form at least one stream of the process liquid (claim 1, lines 19-24). ‘362 discloses that the at least one formed stream of the process liquid is filtered by at least one membrane filtration system in order to clean the process liquid (claim 1, lines 25-27). ‘362 discloses that after filtration process a filtered stream is at least partially fed back into an element containing or conducting process liquid and/or into a treatment zone of the plurality of treatment zones (claim 1, lines 21-31). ‘362 discloses that at least one adjustable splitter works to remove a partial specifiable quantity of the process liquid out of at least one element formed by a piping conducting the process liquid per time unit in a controlled manner in order to form the at least one stream of the process liquid, wherein the partial specifiable quantity of the process liquid is removed out of the at least one element formed by the piping (claim 1, lines 19-20, claim 10). 
Claim 48 differs from ‘362 in specifically reciting that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day.
Fischmann discloses that conventional water treatment filtration systems comprise filtration system that filters the entire water volume that has to be treated from 1 to 6 times per day (col. 12, lines 23-26). It would have been obvious to one of ordinary skill in the art to modify ‘362 such that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day as taught by Fischmann, since Fischmann teaches such a method step is traditionally formed in water treatment filtration systems.
Additionally Fischmann teaches monitoring turbidity of processing fluid in order to ensure that the processing fluid is of a desired quality and that filtering the entire volume of water to be processed in a plant can be performed to reduce turbidity (‘269, col. 4, lines 1-8, col. 4 lines 47-49) and Fischmann teaches activating filtration process based on water quality parameters (col. 13, lines 21-31, col. 23, lines 4-14), one of ordinary skill in the art additionally would have been motivated to routinely optimize the filtration of the entire volume of water in order to obtain desired water quality parameters.
Regarding claim 86, ‘362 obviously teaches the process liquid is heated via a heater (claim 1).
This is a provisional nonstatutory double patenting rejection.

Claims 48, 50, 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 24 of copending Application No. 17538817 in view of in view of Fischmann US 8,518,269.
Regarding claims 48 and 50, ‘817 discloses a method for treating food in a plurality of treatment zones of a device for treating food and/or containers, wherein the food to be treated is filled into containers before treatment, the containers are closed and the containers are introduced into the plurality of treatment zones and/or transported through the plurality of treatment zones, wherein each treatment zone of the plurality of treatment zones is fed at least one liquid stream of a process liquid to act on the containers, wherein the process liquid flows around the outside of the containers, wherein the process liquid is tempered and the food is treated in each treatment zone of the plurality of treatment zones by heat transfer via the process liquid and the food is pasteurized by a heated process liquid in at least one of the treatment zone of the plurality of treatment zones (Claim 1, lines 1-15). ‘817 discloses that the process liquid is drained again out of each treatment zone of the plurality of treatment zones after the treatment of the food has been completed, wherein the process liquid for treating the food is recirculated into the plurality of treatment zones for re-use in the method (claim 1 lines 17-19).  ‘817 discloses that during continuous treatment that a partial quantity of the process liquid out of a total volume of the process liquid conducted through the plurality of treatment zones per time unit is used per time unit to form at least one stream of the process liquid (claim 24). ‘817 discloses that the at least one formed stream of the process liquid is filtered by at least one membrane filtration system in order to clean the process liquid (claim 24). ‘817 discloses that after filtration process a filtered stream is at least partially fed back into an element containing or conducting process liquid and/or into a treatment zone of the plurality of treatment zones (claim 24). ‘817 obviously discloses that at least one adjustable splitter works to remove a partial specifiable quantity of the process liquid out of at least one element formed by a piping conducting the process liquid per time unit in a controlled manner in order to form the at least one stream of the process liquid, wherein the partial specifiable quantity of the process liquid is removed out of the at least one element formed by the piping (claim 24). 
Claim 48 differs from ‘817 in specifically reciting that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day.
Fischmann discloses that conventional water treatment filtration systems comprise filtration system that filters the entire water volume that has to be treated from 1 to 6 times per day (col. 12, lines 23-26). It would have been obvious to one of ordinary skill in the art to modify ‘817 such that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day as taught by Fischmann, since Fischmann teaches such a method step is traditionally formed in water treatment filtration systems.
Additionally Fischmann teaches monitoring turbidity of processing fluid in order to ensure that the processing fluid is of a desired quality and that filtering the entire volume of water to be processed in a plant can be performed to reduce turbidity (‘269, col. 4, lines 1-8, col. 4 lines 47-49) and Fischmann teaches activating filtration process based on water quality parameters (col. 13, lines 21-31, col. 23, lines 4-14), one of ordinary skill in the art additionally would have been motivated to routinely optimize the filtration of the entire volume of water in order to obtain desired water quality parameters.
Regarding claim 86, ‘817 obviously teaches the process liquid is heated via a heater (claim 1).
This is a provisional nonstatutory double patenting rejection.


Claims 48, 50, 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17595937 in view of in view of Fischmann US 8,518,269.
Regarding claims 48 and 50, ‘937 discloses a method for treating food in a plurality of treatment zones of a device for treating food and/or containers, wherein the food to be treated is filled into containers before treatment, the containers are closed and the containers are introduced into the plurality of treatment zones and/or transported through the plurality of treatment zones, wherein each treatment zone of the plurality of treatment zones is fed at least one liquid stream of a process liquid to act on the containers, wherein the process liquid flows around the outside of the containers, wherein the process liquid is tempered and the food is treated in each treatment zone of the plurality of treatment zones by heat transfer via the process liquid and the food is pasteurized by a heated process liquid in at least one of the treatment zone of the plurality of treatment zones (Claim 1, lines 1-14). ‘937 discloses that the process liquid is drained again out of each treatment zone of the plurality of treatment zones after the treatment of the food has been completed, wherein the process liquid for treating the food is recirculated into the plurality of treatment zones for re-use in the method (claim 1 lines 16-18).  ‘937 discloses that during continuous treatment that a partial quantity of the process liquid out of a total volume of the process liquid conducted through the plurality of treatment zones per time unit is used per time unit to form at least one stream of the process liquid (claim 1, lines 19-25). ‘937 discloses that the at least one formed stream of the process liquid is filtered by at least one membrane filtration system in order to clean the process liquid (claim 1, lines 23-25). ‘937 discloses that after filtration process a filtered stream is at least partially fed back into an element containing or conducting process liquid and/or into a treatment zone of the plurality of treatment zones (claim 1, lines 24-25). ‘937 obviously discloses that at least one adjustable splitter works to remove a partial specifiable quantity of the process liquid out of at least one element formed by a piping conducting the process liquid per time unit in a controlled manner in order to form the at least one stream of the process liquid, wherein the partial specifiable quantity of the process liquid is removed out of the at least one element formed by the piping (claim 1, lines 22-25). 
Claim 48 differs from ‘937 in specifically reciting that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day.
Fischmann discloses that conventional water treatment filtration systems comprise filtration system that filters the entire water volume that has to be treated from 1 to 6 times per day (col. 12, lines 23-26). It would have been obvious to one of ordinary skill in the art to modify ‘937 such that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day as taught by Fischmann, since Fischmann teaches such a method step is traditionally formed in water treatment filtration systems.
Additionally Fischmann teaches monitoring turbidity of processing fluid in order to ensure that the processing fluid is of a desired quality and that filtering the entire volume of water to be processed in a plant can be performed to reduce turbidity (‘269, col. 4, lines 1-8, col. 4 lines 47-49) and Fischmann teaches activating filtration process based on water quality parameters (col. 13, lines 21-31, col. 23, lines 4-14), one of ordinary skill in the art additionally would have been motivated to routinely optimize the filtration of the entire volume of water in order to obtain desired water quality parameters.
Regarding claim 86, ‘937 obviously teaches the process liquid is heated via a heater (claim 1).
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        





/VIREN A THAKUR/Primary Examiner, Art Unit 1792